Title: To Alexander Hamilton from Jeremiah Olney, 25 August 1794
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom House,Providence 25th. August 1794.
Sir.

I was much hurt by your Letter of the 13th. instant, until it occurred to me that it might, by mistake, have been misdirected; which I am persuaded must have been the case: For on every official Letter from this Office, addressed to “the Secretary of the Treasury,” since the receipt of your circular directions of the 10th. of May 1792 (excepting Two or Three in that Year, omitted thro forgetfulness) have been invariably endorsed the name of “my Office, and the Place where it is kept.”
As a Servant of the Public, it is my Intention to “conform to all the regulations” prescribed by my Superiors, with such promptitude, as not to merit the censure of want of “punctuality.” Among the great variety of Instructions from the Treasury, some one may slip my Memory; and I beg of you to believe Sir, that the omission of any will not be intentional.
I have the Honor to be,   Very respectfully, Sir,   Your Most Obedt. & Hume. Servant

Jereh. Olney Collr.
A. Hamilton Esquire,Secy. of the Treasury.

